ORDER
Pursuant to the stated form of discipline, SCR 113(1), approved by this court in our Order Granting Petition, September 14, 1979, we hereby authorize the publication, in accordance with SCR 121, of the following letter of reprimand, submitted by the State Bar of Nevada Disciplinary Board, Southern District, Paul R. Hejmanowski, Vice Chairman:
Michael F. Maley, Attorney at Law, 1111 Las Vegas, Blvd. So., Suite 330, Las Vegas, Nevada 89104
Eleven separate grievances were filed against you by former clients and one former employee. These grievances were the subject of a formal disciplinary proceeding against you under SCR 105(2). You have admitted the substance of each of the charges made.
In several instances, you accepted, or even solicited, fees from clients and then failed to perform the services promised. In one case, you solicited $2,500.00 for the avowed purpose of hiring lawyers who were specialists in a particular field to conduct certain research for a client. You took the money, failed to hire any specialists, failed to render any services, and refused to refund the money.
In another case, you prevailed upon a relatively unsophisticated client to invest in a real estate transaction in which you and a relative were involved, promising her unusally high returns. She actually made no profit but, rather, spent months pursuing you for the return of her investment. Ultimately, you returned only three-fourths of her investment, after deducting some alleged attorneys fees and costs. As in other cases, you had no records to substantiate that you had rendered legal services to the client.
In another instance, you paid an employee from your trust account. One such check was returned for insufficient funds.
In other matters, you failed in your duty to adequately represent your clients in litigation. You failed to file lawsuits, failed to appear at a client’s deposition, failed to appear at a hearing on a motion for summary judgment and generally failed to pursue your clients’ cases with any diligence whatsover.
*38Your conduct constituted a serious and persistent pattern of violation of the ethical standards of an attorney. Based upon your conditional plea of guilty in return for a stated discipline, it was determined that you should be given this public letter of reprimand together with other substantial sanctions, including a fine, suspension and restrictions on your practice for three years, as well as a requirement to make restitution of several thousand dollars.
It is so ORDERED.
Mowbray, C. J., and Thompson, Gunderson, Manou-kian, and Batjer, JJ.